Van Brunt, P. J.
I concur in the result. In so far as the complaint was dismissed upon the ground that the order of Mr. Justice Barrett was a binding adjudication, an erroneous view of the effect of that order was taken. The question of the sufficiency of the complaint upon the last trial was unaffected by the order of Mr. Justice Barrett, and should have been decided as though no such order had been made. I agree with Mr. Justice Patterson that no common-law cause of action was set out, and the complaint, therefore, properly dismissed.